Case 1:19-cv-02005-LPS Document 10-2 Filed 12/18/19 Page 1 of 3 PageID #: 782




                        EXHIBIT 2
Case 1:19-cv-02005-LPS Document 10-2 Filed 12/18/19 Page 2 of 3 PageID #: 783




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE



QUINSTREET, INC.,                         )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 ) Civ. No. 06-495-SLR
                                          )
PARALLEL NETWORKS, LLC,                   )
                                          )
              Defendant.                  )

QUINSTREET, INC.,                         )
                                          )
              Third-Party Plaintiff,      )
                                          )
       V.                                 )
                                          )
MICROSOFT CORPORATION,                    )
                                          )
              Third-Party Defendant.      )



                                        ORDER

       At Wilmington this 3rd day of November, 2009, having reviewed defendant's

motion to dismiss or, in the alternative, to transfer, and the papers filed in connection

therewith;

       IT IS ORDERED that the motion (D.I. 171) to sever and transfer Microsoft

Corporation's declaratory judgment action against Parallel Networks, LLC to the

Eastern District of Texas is granted. The motion, insofar as it seeks dismissal, is

denied. Although I continue to be amazed by the energy and resources expended on

motions to transfer and believe that the way this litigation has unfolded would warrant
Case 1:19-cv-02005-LPS Document 10-2 Filed 12/18/19 Page 3 of 3 PageID #: 784




jurisdiction in Delaware, nevertheless, under the circumstances presently existing in this

court1 and the undeniable fact that the Eastern District of Texas is an appropriate

venue,2 I conclude that Microsoft's declaratory judgment action should be severed and

transferred to the Eastern District of Texas. The indemnity claim of Quinstreet against

Microsoft shall be stayed pending further order of the court.




                                                    United StatesistrictJudge




       1
       A judicial vacancy for almost three years.
       2
       Judge Folsom has pending before him the related Parallel Networks case
against Microsoft, has construed the claims of the two patents-in-suit in prior litigation,
and has before him an additional Parallel Networks case involving the same two
patents.

                                             2
